 



EXHIBIT 10.14
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of this 21st day
of August, 2006, by and between EDUCATIONAL COMMUNICATIONS, INC. and any
successors thereto (collectively referred to as the “Company”) and Carol Lynn
Martens (“Executive”).
     The parties hereby agree as follows:
1. Employment. Executive will serve the Company in the position of General
Manager of Educational Communications, Inc. and will perform such duties as from
time to time shall be determined by the Board of Directors of the Company, and
will perform, faithfully and diligently, the services and functions performed
and will carry out the functions of his/her office and furnish his/her best
advice, information, judgment and knowledge with respect to the business of the
Company. Executive agrees to perform such duties as hereinabove described and to
devote full-time attention and energy to the business of the Company. Executive
will not, during the term of employment under this Agreement, engage in any
other business activity if such business activity would impair Executive’s
ability to carry out his/her duties under this Agreement.
2. Term. Contingent upon successful completion of a criminal background
investigation, reference check and pre-employment drug screen, this Agreement
shall be effective August 21st, 2006 and end on August 31st, 2007, and shall
thereafter renew for successive one-year terms, unless two months’ notice is
given by either party to the other party of non-renewal. However, this Agreement
may be terminated at any time by either party in accordance with Section 6
hereof.
3. Compensation and Other Benefits.
          3.1 Salary. The salary compensation to be paid by the Company to
Executive and which Executive agrees to accept from the Company for services
performed and to be performed by Executive hereunder shall be an annual gross
amount, before applicable withholding and other payroll deductions, of
$175,000.00, payable in equal bi-weekly installments of $6,730.76, subject to
such changes as the Board of Directors of the Company may, in its sole
discretion, from time to time determine.
          3.2 Benefits. Executive shall be entitled to participate in such
employee benefit programs, plans and policies (including incentive bonus plans
and incentive stock option plans) as are maintained by the Company and as may be
established for the employees of the Company from time to time on the same basis
as other executive employees are entitled thereto, except to the extent such
plans are duplicative of benefits otherwise provided to Executive under this
Agreement (e.g. severance). It is understood that the establishment, termination
or change in any such Executive employee benefit programs, plans or policies
shall be at the option of the Company in the exercise of its sole discretion,
from time to time, and any such termination or change in such program, plan or
policy will not affect this Agreement so long as Executive is treated on the
same basis as other executive employees participating in such program, plan or
policy, as the case may be. Upon termination of employment under this Agreement,
without regard to the manner in which the termination was brought about,
Executive’s rights in such

 



--------------------------------------------------------------------------------



 



employee benefit programs, plans or policies shall be governed solely by the
terms of the program, plan or policy itself and not this Agreement. Executive
shall be entitled to an annual paid vacation in accordance with the Company’s
personnel policy for his/her years of service completed as an employee of the
Company (and, to the extent applicable, the Company’s predecessors).
4. Working Facilities. During the term of his/her employment under this
Agreement, Executive shall be furnished with a private office, stenographic
services and such other facilities and services as are commensurate with his/her
position with the Company and adequate for the performance of his/her duties
under this Agreement.
5. Expenses. During the term of his/her employment under this Agreement,
Executive is authorized to incur reasonable out-of-pocket expenses for the
discharge of his/her duties hereunder and the promotion of business of the
Company, including expenses for entertainment, travel and related items, that
are incurred in accordance with the Company’s policies. The Company shall
reimburse Executive for all such expenses upon presentation by Executive from
time to time of itemized accounts of expenditures incurred in accordance with
Company policies.
6. Termination. The employment relationship between Executive and the Company is
“at-will”, which means that Executive’s employment under this Agreement may be
terminated with or without cause or reason by either the Company or Executive at
any time. Payment to Executive upon his/her termination is governed by the
following terms and conditions.
          6.1 Termination by Company for Cause. The following events or
circumstances are deemed “Cause” for Executive’s termination.

  (i)   Executive’s indictment of, or plea of nolo contendere to, a felony or
other crime involving moral turpitude;     (ii)   Executive’s material breach of
a contractual obligation to the Company or any of its Affiliates (as defined
below);     (iii)   Executive’s failure to perform, or gross negligence in the
performance of, Executive material duties and responsibilities to the Company or
any of its Affiliates; or     (iv)   Executive’s substantial, wrongful damage to
property of the Company.

          If the Executive is terminated for Cause, upon payment by the Company
to Executive of all salary earned but unpaid through the termination date,
accrued and unused vacation, and any accrued and unpaid bonus to the date of
such termination, the Company shall have no further liability to Executive for
compensation in accordance herewith, and Executive will not be entitled to
receive any other salary, the Termination Payments or Termination Benefits (as
such terms are defined below) except aforesaid vacation and any accrued bonus.
For purposes of this Agreement, “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

 



--------------------------------------------------------------------------------



 



          6.2 Termination by Company Without Cause. In the event of the
termination of Executive’s employment under this Agreement by the Company
without Cause the Executive will be entitled to receive 26 bi-weekly payments
equal to the average of his/her bi-weekly base salary in effect within the two
years preceding the termination (including, for these purposes, average
bi-weekly base salary of Executive from the Company’s predecessors)
(“Termination Payments”), less legally required withholdings. In addition to the
Termination Payments, Executive will be entitled to elect the continuation of
health benefits under COBRA and the Company will pay the COBRA premiums for a
maximum of 12-months, beginning on the date that Executive’s health coverage
ceases due to his/her termination, accrued but unused vacation, and any accrued
bonus (“Termination Benefits”). If Executive obtains employment while he is
entitled to receive the Termination Payments and the Termination Benefits, each
Termination Payment shall be reduced by the amount of his/her average bi-weekly
compensation to be received in connection with his/her new employment and the
payment of the Termination Benefits shall cease upon Executive becoming covered
under the new employer’s health coverage plan. The combination of the
Termination Payments and the Termination Benefits constitute the sole amount to
which Executive is entitled if termination is without Cause.
          6.3 Termination by Executive Without Good Reason. Executive may
terminate his/her employment under this Agreement without Good Reason as defined
in Paragraph 6.4 below upon the giving of 90 days written notice of termination.
In the event of such termination, in lieu of the 90 day notice period, the
Company may elect to pay Executive compensation for the notice period (or any
remaining portion thereof), plus unused accrued vacation and any accrued unpaid
bonus, in which event Executive’s services to the company will be terminated
immediately. No Termination Payments or Termination Benefits other than as set
forth in Section 6.3 shall be payable upon Executive’s termination of this
Agreement without Good Reason.
          6.4 Termination by Executive With Good Reason. Executive may terminate
his/her employment under this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:

  (i)   Without Executive’s consent, the assignment to Executive of substantial
duties inconsistent with Executive’s then-current position, duties,
responsibilities and status with the Company, or any removal of Executive from
his/her titles and offices, except in connection with the termination of
Executive’s employment under this Agreement by Company or as a result of
Executive’s death or permanent disability (as defined in the Company’s or
Executive’s disability insurance policies);     (ii)   The Company requiring
Executive to relocate anywhere other than Austin, Texas without Executive’s
consent (see exception in paragraph 6.2); or     (iii)   A decrease in
Executive’s salary from the salary in effect upon the date hereof that is
inconsistent with or not commensurate with Executive’s then current position in
the Company.

 



--------------------------------------------------------------------------------



 



     In the event of termination under this Section 6.4, the Company shall pay
to Executive Termination Payments of thirteen (13) bi-weekly payments and
Termination Benefits of six (6) months of COBRA coverage. If Executive obtains
employment while he is entitled to receive the Termination Payments and the
Termination Benefits, each Termination Payment shall be reduced by the amount of
his/her average bi-weekly compensation to be received in connection with his/her
new employment and the payment of the Termination Benefits shall cease upon
Executive becoming covered under the new employer’s health coverage plan. The
combination of the Termination Payments and the Termination Benefits constitute
the sole amount to which Executive is entitled if termination is by Executive
With Good Reason.
          6.5 Death or Permanent Disability. Executive’s employment under this
Agreement shall terminate upon Executive’s death or permanent disability (as
defined in the Company’s or Executive’s disability insurance policies). Other
than accrued but unused vacation and any accrued but unpaid bonus, no
Termination Payments or Termination Benefits shall be payable upon Executive’s
death or permanent disability.
          6.6 Release Agreement. The Termination Payments and Termination
Benefits pursuant to Section 6 are conditioned upon your signing a release of
claims in the form provided by the Company (the “Release Agreement”) within
twenty-one days of the date on which you give or receive, as applicable, notice
of termination of your employment and upon your not revoking the Employee
Release thereafter.
          6.7 Notwithstanding anything to the contrary in this Agreement,
(i) except to the extent required by law, no payment will be due and payable
under this Section 6 until the later of the next regular Company payday
following the effective date of the Release Agreement or that date which is in
accordance with the requirements of clause (ii) hereof and (ii) in the event
that at the time that Executive’s employment with the Company terminates the
Company is publicly traded (as defined in Section 409A of the Internal Revenue
Code), any amounts payable under this Section 6 that would otherwise be
considered deferred compensation subject to the additional twenty percent (20%)
tax imposed by Section 409A if paid within six (6) months following the date of
termination of Company employment shall be paid at the later of the time
otherwise provided in Section 6 or the time that will prevent such amounts from
being considered deferred compensation.
7. Confidentiality. The Company and its Affiliates possess confidential
information, proprietary information goodwill and trade secrets, which is
important to their business. Immediately upon Executive’s execution of this
Agreement and during the course of Executive’s employment with the Company, the
Company will give Executive confidential information, proprietary information,
goodwill and trade secrets belonging to the Company and its Affiliates that
Executive did not have or have access to prior to Executive’s execution of this
Agreement to enable Executive to perform his/her duties and responsibilities
hereunder. During and after the term of employment under this Agreement,
Executive agrees that he shall not, without the express written consent of
Company, directly or indirectly communicate or divulge to, or use for his/her
own benefit or for the benefit of any other person, firm, association or
corporation, any of Company’s or its Affiliates’ trade secrets, confidential
information, proprietary information or goodwill, which trade secrets,
confidential information, proprietary data and goodwill were communicated to or
otherwise learned or acquired by Executive during his/her employment

 



--------------------------------------------------------------------------------



 



relationship with Company (“Confidential Information”), except that Executive
may disclose such matters to the extent that disclosure is required (a) at
Company’s direction or (b) by a court or other governmental agency of competent
jurisdiction. As long as such matters remain trade secrets, confidential
information, proprietary information or goodwill, Executive shall not use such
trade secrets, confidential information, proprietary information or goodwill in
any way or in any capacity other than as expressly consented to by Company.
8. Covenant not to Compete or Solicit. Ancillary to the Company’s commitments as
set forth herein, including but not limited to, the obligation to provide
Executive with the Company’s and its Affiliates’ confidential information,
proprietary information, trade secrets and goodwill and Executive’s agreement
not to improperly use or disclose the Company’s and its Affiliates’ proprietary
information, trade secrets or goodwill, the receipt and sufficiency of which is
hereby acknowledged, and to avoid the actual or threatened misappropriation of
the Company’s and its Affiliates’ confidential information, proprietary
information, trade secrets or goodwill, Executive agrees to the following
covenants:
          8.1 Executive agrees to refrain during his/her employment under this
Agreement and for one year after the termination of his/her employment under
this agreement for any reason, without written permission of the Company, from
becoming involved in any way, within the boundaries of the United States, in the
business of preparation, compilation or promotion of academic recognition
programs, directories, student mailing list, or student related products,
manufacturing, designing, servicing or selling, the type of jewelry or fine
paper or other scholastic, licensed sports, insignia, recognition or affinity
products manufactured or sold (or then contemplated to be manufactured or sold)
by the Company, its divisions, subsidiaries and/or other affiliated entities,
including but not limited to, as an employee, consultant, independent
representative, partner representative, partner or proprietor. For the avoidance
of doubt, these restrictions shall apply, but shall not be limited to, US
Achievement Academy, National Honor Roll, Who’s Who Among Students,
International, And Who’s Who Historical Society.
          8.2 Executive also agrees to refrain during his/her employment under
this Agreement, and in the event of the termination of his/her employment under
this Agreement for any reason, for one year thereafter, without written
permission from the Company, from diverting, taking, soliciting, licensed
sports, insignia, recognition or affinity business of any customer of the
Company, its divisions, subsidiaries and/or affiliated entities, or any
potential customer of the Company, its divisions, subsidiaries and/or affiliated
entities whose identity became known to Executive through his/her employment by
the Company and to which the Company has made a written business proposal or
provided written pricing information before the termination of Executive’s
employment under this Agreement.
          8.3 Executive agrees to refrain during his/her employment under this
Agreement, and in the event of the termination of his/her employment under this
Agreement for any reason for a period of one year thereafter, from inducing or
attempting to influence any employee or independent representative of the
Company, its divisions, subsidiaries, and/or affiliated entities to terminate
his/her or his/her employment or association with the Company or such other
entity.

 



--------------------------------------------------------------------------------



 



          8.4 Executive further agrees that the covenants in Sections 8.1, 8.2
and 8.3 are made to protect the legitimate business interests of the Company,
including interests in the Company’s “Confidential Information,” as defined in
Section 7 of this Agreement, and not to restrict his/her mobility or to prevent
him from utilizing his/her skills. In signing this Agreement, Executive gives
the Company assurance that he has carefully read and considered all the terms
and conditions of this Agreement, including the restraints imposed on him under
Section 7 and 8. Executive agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. Executive further
agrees that, were he to breach any of the covenants contained in Section 7 and
8, the damage to the Company and its Affiliates would be irreparable. Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by him of any of those covenants, without having
to post bond. Executive and the Company further agree that, in the event that
any provision of Section 7 and 8 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. It is also agreed that each of the Company’s
Affiliates shall have the right to enforce all of Executive’s obligations to
that Affiliate under this Agreement, including without limitation pursuant to
Section 7 and 8.
9. Controlling Law and Performability. The execution, validity, interpretation
and performance of this Agreement will be governed by the laws of the state of
Texas.
10. Reparability. If any provision of this Agreement is rendered or declared
illegal or unenforceable, all other provisions of this Agreement will remain in
full force and effect.
11. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail (return receipt
requested) addressed as follows:

     
If to Executive:
  Carol Lynn Martens
 
  2716 Barton Creek Blvd. # 1922
 
  Austin, Texas 78735
 
  Phone: 512-964-2227
 
   
If to the Company:
  Educational Communications, Inc.
 
  7211 Circle S Road
 
  Austin, Texas 78745
 
  Attention: Don Percenti, President & CEO

     Any address or other change to the above shall be in writing to the other
party to become effective.
12. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and assigns.
The rights and obligations of Executive under this Agreement are of a personal
nature and shall neither be transferred nor assigned in whole or in party by
Executive.

 



--------------------------------------------------------------------------------



 



13. Non-Waiver. No waiver of or failure to assert any claim, right, benefit or
remedy hereunder shall operate as a waiver of any other claim, right, benefit or
remedy of the company or Executive.
14. Review and Consultation. Executive acknowledges that he has had a reasonable
time to review and consider this Agreement and has been given the opportunity to
consult with an attorney.
15. Entire Agreement and Amendments. This Agreement contains the entire
agreement of Executive and the company relating to the matters contained in this
Agreement and supersedes all prior agreements and understandings, oral or
written, between Executive and the Company with respect to the subject matter in
this Agreement. This Agreement may be changed only by an agreement in writing by
Executive and the Company.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            EDUCATIONAL COMMUNICATIONS, INC.
      By:   /s/ Don Percenti         Don Percenti, President & CEO             
  EXECUTIVE
      /s/ Carol Lynn Martens       Carol Lynn Martens           

 